Citation Nr: 0523299	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  96-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to May 1971, and from January 1973 to August 1989.  
These matters are before the Board of Veterans' Appeals 
(Board) from September 1994 (denied service connection for 
hypertension and an increased rating for low back disability) 
and February 1997 (granted service connection for 
hypertension, rated 10 percent) rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A personal hearing was held at the RO in 
September 1996.  In November 2002 and March 2003 the Board 
undertook further development under then-existing authority.  
In June 2003 the case was remanded to provide the veteran 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
and to afford the RO the opportunity to initially review the 
additional evidence received.  

The veteran has filed a notice of disagreement with the 
rating assigned for hypertension when service connection was 
granted for that disability.  This claim is not yet on appeal 
before the Board.  The matter will be explained in greater 
detail in the remand below.

The issue of entitlement to a rating in excess of 40 percent 
for a low back disability and in excess of 10 percent for 
hypertension are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by severe limitation of motion.  





CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service-
connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 
5292 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the instant case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The U.S. Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini, supra, that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The veteran had ample 
opportunity to respond after the August 2003 notice was 
given, and also after the December 2004 Supplemental 
Statement of the Case (SSOC).  He is not prejudiced by any 
notice timing defect, especially since the decision below is 
favorable.

The content of the notice provided to the appellant in August 
2003 complies with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Notably, the letter (at page 5) explained what was necessary 
to establish a higher rating, and (at page 3) outlined what 
the record shows.  It also explained (at page 3) what 
evidence VA would obtain and what evidence VA would assist 
the veteran to obtain.  The August 2003 letter did not 
explicitly ask the veteran to provide :any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  As a practical matter he has been notified of 
the need to provide such evidence.  The August 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  The December 2004 SSOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Moreover, in a statement dated in 
February 2005 the veteran reported he had no further 
evidence.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  A March 2005 
SSOC advised the veteran of the current posture of his claim.  
As noted, the decision below is favorable to the veteran; he 
is not prejudiced by the fact that it is being made, and no 
further notice prior the this decision is necessary.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded VA examinations, 
including in June 2004.  The record needed to address the 
matter that is being addressed is as complete as necessary.  
[In the regard it is noteworthy that as this decision was 
being prepared correspondence was received from the veteran 
informing that he had been awarded Social Security 
Administration (SSA) disability benefits based on disability 
including his low back.  While such records are 
constructively of record, and if pertinent must be secured, 
they would have no impact on the determination being made.  
Thus, the Board finds it appropriate to proceed with the 
merits determination below without obtaining the SSA records.  
Factual Basis

A March 1992 private medical examination report shows that 
chronic low back pain with radiculopathy syndrome was 
diagnosed.  

On October 1996 VA orthopedic examination the veteran 
complained of non-radiating low back pain.  Range of motion 
studies showed flexion to 60 degrees, extension to 15 
degrees, lateral flexion to 30 degrees, and rotation to 30 
degrees.  Some muscle spasm was observed.  Chronic myofascial 
low back syndrome with some loss of motion and non-radiating 
pain was diagnosed.  X-rays showed degenerative disc disease.

On April 2003 VA orthopedic examination the veteran 
complained of non-radiating back pain.  The examiner noted 
that normal lumbar spine range of motion was 95 degrees of 
forward flexion, 35 degrees of extension, 40 degrees of 
bilateral lateral flexion, and 35 degrees of rotation, and 
that range of motion studies showed a loss of 65 degrees of 
flexion, a loss of 35 degrees of extension, a loss of lateral 
flexion of 30 degrees to the left and 25 degrees to the 
right, and a loss of 35 degrees of rotation.  The examiner 
characterized this degree of loss of motion as 
"significant."  He also commented that the veteran had a 
rather significant neurophysiologic overlay.  Degenerative 
disease of the lumbar spine was diagnosed.  

On June 2004 VA orthopedic examination range of motion 
studies showed that flexion was to 90 degrees, extension to 
20 degrees, lateral flexion was to 35 degrees, bilaterally, 
and rotation was to 45 degrees bilaterally; all movement 
except rotation was accompanied by pain.  The veteran could 
not stand on his heels and toes to walk.  Straight leg 
raising was positive at 45 degrees on the right.  The 
diagnoses included degenerative arthritis of the lumbar spine 
at L3 and L4, chronic pain, and decreased range of motion of 
the lumbar spine.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The RO has rated the veteran's service-connected low back 
disability 20 percent under Diagnostic Code (Code) 5295 
(lumbosacral strain).  See March 2004 rating decision.

[Notably, the criteria for rating disabilities of the spine 
were twice revised while the appeal was pending, effective 
September 23, 2002 (for disc disease) and September 26, 2003 
(for all spine disability, when the diagnostic codes were 
also renumbered).  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  However, 
because the pre-revision criteria result in a favorable 
determination to the extent considered, and because those 
criteria must be applied prior to the effective dates of the 
revised criteria, there is no need to discuss in detail the 
specific provisions of the revised criteria and their impact 
on this matter, at this time.]

Under the pre-September 26, 2003 revision in the criteria for 
rating disabilities of the lumbar spine, Code 5292 (for 
limitations of lumbar spine motion) provided a 20 percent 
rating when limitation is moderate and a 40 percent rating 
when limitation is severe.  38 C.F.R. § 4.71a (effective 
prior to September 26, 2003).

Analysis

The findings on VA examination in June 2003 (reported above) 
clearly reflect severe limitations of lumbar spine motion.  
Code 5292 was in effect at that time, and the veteran is 
entitled to a rating under Code 5292 criteria.  Those 
criteria provide a maximum 40 percent rating when lumbar 
spine motion limitation is severe.  While subsequent 
examination (in June 2004) reported what would be considered 
significantly improved motion, it was also noted that all 
motion (except for rotation) was accompanied by pain.  It is 
well-established now that limitation of motion due to pain is 
still limitation of motion.  Consequently a 40 percent rating 
is warranted for the veteran's service connected low back 
disability.  

The veteran has recently (in correspondence received after 
the last SOC) identified outstanding pertinent records (he 
reports that he is receiving SSA disability benefits based on 
low back disability) which are constructively of record and 
potentially would have bearing on the matter of entitlement 
to a rating in excess of 40 percent.  VA is required to 
obtain such records.  For that reason this determination is 
limited solely to the question of whether the veteran is 
entitled to a 40 percent rating for his service connected low 
back disability.  Consideration whether a rating in excess of 
40 percent may be warranted is deferred pending the 
development sought in the remand.  

The undersigned notes that the Board generally does not 
adjudicate matters in a piecemeal fashion, as is being done.  
However, this claim has now been pending in excess of 10 
years.  "Justice delayed is justice denied."  In light of 
these factors, it is appropriate to proceed with the partial 
grant of the benefit sought at this time.  


ORDER

An increased, 40 percent, rating is granted for the veteran's 
service-connected low back disability, subject to the 
regulations governing payment of monetary awards.


REMAND

In correspondence received directly at the Board in August 
2005 (and not considered by the RO) the veteran advised that 
he is receiving SSA disability benefits "because of my 
back."  Presumably, an award of SSA disability benefits 
based on back disability would have entailed a review of 
medical records establishing the severity of the low back 
disability.  Such records obviously would have bearing on a 
claim for an increased rating for low back.  As the records 
are within the constructive possession of VA, they must be 
secured and considered before a determination is made on the 
further appellate issue of whether a rating in excess of 40 
percent is warranted for the veteran's service connected low 
back disability.  

In the Board's June 2003 remand it was noted that when the RO 
granted service connection for hypertension it also sua 
sponte (i.e., obviously without a NOD) simultaneously issued 
a SOC in the matter of the rating for hypertension.  It was 
further noted that the matter was then certified on appeal 
without either a NOD or a substantive appeal in the matter, 
as would have been necessary for the Board to have 
jurisdiction in the matter.  Finally, it was also noted that 
the veteran had not been advised of his appellate rights 
regarding the 1997 rating decision which assigned a 10 
percent rating for hypertension.  The RO was instructed to 
advised the veteran of his appellate rights as to the rating 
assigned for hypertension, allow a year for him to file a NOD 
in the matter, if he so desired, the process the appeal in 
accordance with standard appellate practices if he did so.  
The veteran was informed by letter of August 2003 that he had 
one year to file a NOD concerning the 10 percent rating 
assigned for hypertension in the 1997 rating decision 
granting service connection for such disability.  A September 
2003 letter from the veteran is reasonably inferred to be 
such NOD.  When there has been an RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
SOC, and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995).  Pursuant to the provisions of 38 C.F.R. 
§ 19.9(a), if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  If a claim has been placed in 
appellate status by the filing of a NOD, the Board must 
remand the claim to the RO for preparation of a SOC as to 
that claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
It is also noteworthy that the Board's jurisdiction will not 
attach in this matter unless the veteran files a substantive 
appeal after the SOC is issued.
It is also noteworthy that where, as here, the claim 
concerning an increased rating for hypertension involves the 
assignment of an initial rating for a disability following 
the award of service connection for such disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of the 
medical records considered by SSA in 
their adjudication of the veteran's claim 
for disability benefits.  If the records 
received suggest further development, 
i.e., identify outstanding treatment 
records or suggest that another 
examination is indicated, such 
development must be completed.  The RO 
should then readjudicate the matter of 
entitlement to a rating in excess of 40 
percent for the veteran's service 
connected low back disability.  If the 
claim remains denied, the RO should issue 
an appropriate SSOC in the matter, and 
give the veteran and his representative 
the opportunity to respond.  

2.  The RO should also review the claim 
of entitlement to a rating in excess of 
10 percent for hypertension, and issue an 
appropriate SOC to the veteran and his 
representative addressing the issue.  The 
veteran must be advised that to perfect 
his appeal as to this claim after the SOC 
is issued, he must submit a timely 
substantive appeal.  

The case should then be returned to the Board, if in order, 
for further review.  The purposes of this remand are to 
assist the veteran with the development of his claims, to 
ensure the record is complete, and to meet the mandates of 
the Court in Manlincon, supra.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


